Citation Nr: 0530000	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  99-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
temporomandibular joint (TMJ) syndrome for the period from 
October 1, 1999 to August 15, 2000.

2.  Entitlement to an increased disability rating for 
residuals of a back injury, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had military service from November 1997 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 1999 and December 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

The July 1999 rating decision from which the restoration 
issue originates reduced the evaluation assigned the 
veteran's TMJ syndrome from 20 percent to 10 percent 
disabling.  The veteran disagreed with the decision in July 
1999, arguing that she was entitled to restoration of the 20 
percent evaluation.  She did not contend at that time, or at 
any other time since, that she is entitled to an increased 
rating for the disorder.  During the pendency of her appeal 
of the restoration issue, the RO in September 2000 increased 
the evaluation assigned the TMJ syndrome to 40 percent, 
effective August 16, 2000.  She has not expressed 
disagreement with the 40 percent rating, or with the August 
2000 effective date assigned the rating.  

From the above, the Board finds that the only issue developed 
for appellate review with respect to the TMJ disability is 
that of entitlement to restoration of a 20 percent evaluation 
for TMJ syndrome for the period from October 1, 1999 to 
August 15, 2000.

The Board also notes that while the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities was developed for 
appellate review, the veteran withdrew her appeal of that 
issue in July 2005.  

The issue of entitlement to an increased disability rating 
for residuals of a back injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record at the time of the July 1999 rating 
decision reducing the evaluation for the veteran's TMJ 
syndrome to 10 percent failed to demonstrate that the 
disability was no longer productive of limited 
temporomandibular motion with an inter-incisal range between 
21 and 30 millimeters (mm.).


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for TMJ 
syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.344(c), 4.1, 4.10, 4.150, Diagnostic 
Code 9905 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the veteran of the information and evidence 
needed to substantiate and complete a claim, notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining all 
relevant evidence adequately identified in the record, and in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Finally, VA has a 
duty to notify the veteran that she should submit all 
pertinent evidence in her possession.

The Board finds, however, that, inasmuch as 38 U.S.C.A. 
§ 5103(a) requires VA to notify the veteran of any 
information or evidence necessary to substantiate a claim 
upon receipt of a complete or substantially complete 
application, that provision is not applicable to the rating 
reduction claim.  The same is true with respect to the 
requirement in 38 U.S.C.A. § 5103(a) that VA advise the 
veteran of what evidence she is responsible for obtaining and 
what evidence VA will obtain on her behalf.  The record 
reflects that in February 1999 the veteran was provided the 
notice required by regulation for cases involving the 
reduction of a disability rating.

In any event, given the disposition of the veteran's appeal 
as discussed in further detail below, any failure to fulfill 
any duty to notify and assist the veteran is harmless.

Factual background

Service medical records document TMJ tenderness, as well as 
popping with opening or closing of the mouth.

The report of a May 1998 VA general medical examination noted 
that the veteran's mouth was slightly limited in its capacity 
to open, secondary to jaw pain.  The veteran thereafter 
failed to report for her scheduled May 1998 VA dental 
examination.

The report of a June 1998 private Magnetic Resonance Imaging 
(MRI) study shows that the veteran had anterior irreducible 
dislocation of both temporomandibular menisci.

In an October 1998 statement, G. Geldzahler, D.D.S., 
indicated that he first examined the veteran in May 1998 for 
jaw pain and a limited ability to open her mouth.  Physical 
examination revealed a maximum inter-incisal range of motion 
of 25 mm.  He noted that she wore an orthotic without relief 
of symptoms.  He indicated that in September 1998, the 
veteran underwent a bilateral TMJ surgical arthroscopy.  He 
lastly noted that she was attending active physical therapy 
with an improving condition.

In November 1998, the RO granted service connection for TMJ 
syndrome.  Based on the October 1998 statement by Dr. 
Geldzahler, the RO assigned a 20 percent evaluation for the 
disorder under 38 C.F.R. § 4.150, Diagnostic Code 9905.  That 
diagnostic code provides for a 20 percent evaluation for 
limited motion of the temporomandibular articulation, with an 
inter-incisal range of 21 to 30 millimeters.  A 10 percent 
rating is warranted where the inter-incisal range is from 31 
to 40 millimeters.  38 C.F.R. § 4.150, Diagnostic Code 9905.

In December 1998, the veteran attended a VA dental 
examination.  The examiner noted that he did not have the 
claims file to review.  From the veteran's report, he 
indicated that she had undergone arthroscopic jaw surgery in 
September 1998 for symptoms including pain with opening her 
jaw greater than 20 mm.  The examiner noted that the surgery 
was performed with the understanding that a second procedure 
might be required in the future.  The veteran explained that 
after the arthroscopic surgery she was able to open her mouth 
to 40 mm.  She indicated that she still experienced mostly 
left-sided pain with opening and closing of her mouth.  

Physical examination disclosed that she had an 
"in[t]ermaxillary" measurement of 34 mm., with normal 
lateral movements.  Her speech was normal, and she reported 
only minimal pain.  There was crepitus in both 
temporomandibular joints, but not the severe popping she had 
experienced prior to surgery.  The examiner diagnosed TMJ 
disorder.  The examiner noted that military and civilian 
dentists agreed that additional surgery was probably required 
for a chance at full recovery.    

In January 1999, the RO proposed to reduce the evaluation 
assigned the TMJ syndrome from 20 percent to 10 percent 
disabling, based on the December 1998 examination report.  
The RO described the criteria for 10 percent versus 20 
percent ratings under Diagnostic Code 9905.  The RO explained 
that a reduction was warranted based on her statement that 
she could open her mouth to 40 mm.  The veteran was advised 
of the proposed reduction in a February 1999 correspondence; 
the correspondence informed her that she had 60 days in which 
to submit medical or other evidence showing why the reduction 
should not be implemented.  She was also advised of her right 
to a pre-reduction hearing.  

No communication was received from the veteran or any 
representative until July 1999, following the July 1999 
rating decision which implemented the reduction, effective 
October 1, 1999.

In the July 1999 correspondence referenced above, the veteran 
argued that her 20 percent rating should not have been 
reduced because she still had constant jaw pain, and also in 
light of her physician's belief that her condition had 
regressed and warranted consideration of a second operation.  
She indicated that the physician advised her that her range 
of inter-incisal motion was again very limited, and required 
therapy.

VA treatment records covering the period from February to 
October 1999 are silent for any TMJ complaints or findings 
until after October 1, 1999. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect her ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The record reflects that the RO has complied with the due 
process requirements of 38 C.F.R. § 3.105(e) in its reduction 
of the evaluation for TMJ syndrome from 20 percent disabling 
to 10 percent disabling.  With respect to whether the 
evidential requirements for reducing the evaluation have been 
met, the Board notes that the provisions of 38 C.F.R. 
§ 3.344(a) (2005), regarding stabilization of disability 
ratings, are not for application, since the veteran's 20 
percent evaluation had not been in effect for a period of 
five years or more.  The 20 percent evaluation was in effect 
from January 29, 1998, until the reduction effective October 
1, 1999.  Accordingly, reexaminations disclosing improvement 
in the disability at issue will warrant reduction in rating.  
38 C.F.R. § 3.344(c).

Although the December 1998 VA examination arguably 
demonstrated some improvement in the TMJ syndrome, inasmuch 
as there was decreased crepitus and pain on examination, the 
examiner failed to identify the inter-incisal range in the 
veteran's temporomandibular articulation, and instead 
provided the intermaxillary range.  The December 1998 
findings were not pertinent to the criteria in Diagnostic 
Code 9905.  The Board notes further that while the RO's July 
1999 decision did not rely on the intermaxillary range 
reported by the examiner, it inappropriately relied on the 
appellant's own assessment of her inter-incisal range.  As a 
layperson, however, her estimate of the inter-incisal range 
does not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Her self assessment of 
the severity of her TMJ syndrome was not an adequate basis on 
which to reduce her disability rating.

Moreover, to the extent she was merely reporting what Dr. 
Geldzahler had told her, her account of what Dr. Geldzahler 
purportedly said about the inter-incisal range, filtered 
through the sensibilities of a layperson, does not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  While dental treatment records from Dr. 
Geldzahler might have provided a medical basis to reduce the 
evaluation assigned the TMJ disorder, the RO did not attempt 
to secure any such records, despite the October 1998 
statement indicating that the veteran was participating in 
physical therapy.

The Board further notes that the December 1998 VA examination 
was conducted without a review of the claims file.  See 
Tucker v. Derwinski, 2 Vet. App. 201 (1992) (reversing VA's 
reduction of an appellant's schedular rating based on 
examination report which did not include a review of the 
claims folder by the examiner).  The Board, of course, 
acknowledges that there was no evidence since October 1998 
for the examiner to review.

Following the July 1999 rating decision, but before the 
reduction took effect, the veteran reported that she was 
recommended for further jaw surgery based on a regression in 
her condition.  Again, no attempt was made to obtain any 
dental treatment records for the period prior to October 
1999.

In short, the reduction in the rating assigned the TMJ 
syndrome was based on the veteran's lay report of her inter-
incisal range, and not on any reexamination disclosing 
improvement.  The medical examination moreover neither 
provided findings as to her inter-incisal range, nor included 
a review of the claims file.  Given the above, as well as the 
RO's failure to obtain pertinent dental treatment records, 
the Board finds that the evidence of record at the time of 
the July 1999 rating decision did not establish that the 
veteran's TMJ syndrome was no longer productive of limited 
motion of temporomandibular motion with an inter-incisal 
range of between 21 and 30 mm., or that the disorder 
otherwise had improved as to warrant a reduction in rating.  
Accordingly, the Board concludes that restoration of the 
veteran's 20 percent evaluation is warranted.

As noted in the Introduction, there is no indication in the 
current record that the veteran has alleged that her TMJ 
syndrome for the period prior to August 16, 2000, was more 
than 20 percent disabling.  The Board consequently has 
determined that a remand to obtain other potentially relevant 
records is not warranted.


ORDER

The 20 percent rating for temporomandibular joint syndrome is 
restored, effective from the date of the reduction until 
August 15, 2000.  


REMAND

The veteran contends that the evaluation currently assigned 
her back disability does not accurately reflect the severity 
of the disorder.

The Board initially notes that while she arguably has been 
provided notice of the information and evidence necessary to 
substantiate her increased rating claim, she has not been 
advised of what evidence she is responsible for submitting 
and of what evidence VA will obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the Board notes that the VCAA letter issued in 
June 2004 was limited to unrelated issues.  The Board will 
therefore remand this case in order to provide the veteran 
with the notice to which she is entitled under the VCAA.  

In addition, the record suggests that there are VA treatment 
records pertinent to the increased rating issue which remain 
outstanding.  VA treatment records on file for February 1999 
to March 2003 include a March 2001 entry noting that the 
veteran would be scheduled for a neurosurgical evaluation, 
including MRI and X-ray studies of the lumbosacral spine.  
The results of the evaluation and studies are not on file.  A 
March 2003 VA examiner made reference to findings from a May 
2001 MRI study of the lower back, but the report of any such 
MRI is also not of record.  

Given the apparent incompleteness of the VA medical records 
on file, the Board will also remand the case to ensure that 
all pertinent medical records have been obtained.

The veteran is hereby notified that it is her responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran 
and her representative a letter that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the claim for an 
increased rating for residuals of a 
back injury.  The letter should also 
specifically inform the veteran and 
her representative which portion of 
the evidence is to be provided by 
the claimant, which part, if any, 
the RO will attempt to obtain on her 
behalf, and a request that the 
veteran provide any evidence in her 
possession that pertains to this 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). 

2.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to the remaining 
claim on appeal.  With any necessary 
authorization from the veteran the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
appellant which have not been 
secured previously.  In any event, 
the RO should obtain medical records 
(including neurology clinic entries) 
for the veteran from the VA Medical 
Center in East Orange, New Jersey 
for the period from March 2001 to 
the present.

3.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, it must inform the 
appellant and her representative of 
this and afford them an opportunity 
to provide a copy of the outstanding 
records.  

4.  Thereafter, the RO should 
arrange for VA orthopedic and 
neurologic examinations of the 
veteran by physicians with 
appropriate expertise to determine 
the nature, extent and severity of 
the appellant's service-connected 
residuals of a back injury.  All 
indicated studies, including range 
of motion studies in degrees, must 
be performed.  In accordance with 
the latest AMIE worksheets for back 
disorders, the examiners are to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature 
and extent of any lower back 
disability.  Tests of joint motion 
against varying resistance must be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physicians 
should identify any objective 
evidence of pain or functional loss 
due to pain.  Any specific 
functional impairment due to pain 
should be identified, and the 
examiners must assess the extent of 
any pain.  The physicians must also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the physicians should so 
state.

The neurologist should specifically 
indicate, with respect to any 
degenerative disc disease found, 
whether the veteran has experienced 
incapacitating episodes (i.e., 
periods of acute signs and symptoms 
due to an intervertebral disc 
syndrome (IVDS) that require 
physician-prescribed bed rest and 
treatment by a physician) of IVDS 
over the past 12 months.  If so, the 
neurologist must identify the total 
duration of those incapacitating 
episodes over the past 12 months.  
The neurologist must identify the 
signs and symptoms resulting from 
IVDS that are constantly present, or 
nearly so.  The examiner should also 
set forth findings relative to 
neurologic impairment evident from 
the veteran's IVDS.  Any abnormal 
sciatic, peroneal, popliteal or 
other nerve findings due to IVDS 
should be described in detail and 
the degree of paralysis, neuritis or 
neuralgia should be set forth (i.e. 
mild, moderate, severe, complete).

The examiners should also provide an 
opinion as to the impact of the 
veteran's back disorder on her 
employability.  The rationale for 
all opinions expressed should be 
explained.  The  claims file must be 
made available to and reviewed by 
the examiners.  

5.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
reports to ensure that they are in 
complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not 
granted in full the RO must issue a 
supplemental statement of the case 
and provide the appellant and her 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran and her 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


